Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se une la Jueza Asociada Señora Fiol Matta.
Disentimos, pues entendemos que la controversia ante nos es claramente académica, por lo que en la opinión del Tribunal se entra en los méritos de una controversia que cesó de ser justiciable.
HH
En noviembre de 2003 el Ledo. Luis G. Rullán Marín (licenciado Rullán Marín), su esposa y la Sociedad Legal de Gananciales compuesta por ambos, presentaron una de-manda de sentencia declaratoria y una petición de interdicto. La referida acción fue instada contra el enton-ces presidente del Senado, Hon. Antonio J. Fas Alzamora, la Comisión Especial para Investigar la Situación Exis-tente en la Corporación de Puerto Rico para la Difusión Pública (Comisión) y el entonces Secretario de Hacienda, Hon. Juan A. Flores Galarza (Secretario).
En la demanda, el licenciado Rullán Marín solicitó, en síntesis, que el Tribunal de Primera Instancia ordenara al Secretario a no entregar copias de ciertas de sus planillas contributivas a la Comisión. Alegó que dichos documentos constituyen información confidencial sobre la que tenía una expectativa razonable de intimidad. En vista de ello, adujo que cualquier requerimiento de producción de aqué-llos debía ser obtenido mediante una orden judicial o una notificación previa a las partes afectadas. Por último, sos-tuvo que, ya que el Estado no solicitó las planillas en con-troversia mediante una orden judicial ni notificó de ello a *782las partes afectadas, el Secretario estaba impedido de en-tregarle dichos documentos a la Comisión.
Luego de la celebración de una vista, el foro de instancia denegó la demanda de interdicto, pues concluyó que la Co-misión había notificado del requerimiento en cuestión a las partes afectadas. Inconforme, el licenciado Rullán Marín acudió ante el Tribunal de Apelaciones mediante una peti-ción de certiorari. El foro apelativo denegó expedir el auto solicitado. Concluyó, en esencia, que las planillas son do-cumentos públicos sobre los que un individuo no tiene ex-pectativa legítima de intimidad frente al Estado.
Aún insatisfecho, el licenciado Rullán Marín acudió ante nos solicitando la revocación del dictamen del Tribunal de Apelaciones. Así las cosas, compareció ante nos el Secretario solicitando la desestimación de la petición de certiorari presentada en el caso de autos, ya que la contro-versia se había tornado académica; ello debido a que las planillas en cuestión ya le habían sido entregadas a la Comisión.
La opinión de este Tribunal resuelve que la presente controversia presenta un asunto justiciable. Fundamentan dicha conclusión en que ésta no se ha convertido en acadé-mica porque es “susceptible de repetirse y capaz de evadir revisión judicial”. Por ende, se resuelve el caso en sus mé-ritos y se determina que la Comisión no cumplió con el requisito de notificar adecuadamente a las partes afecta-das del requerimiento de documentos solicitado.
Contrario a lo resuelto en la opinión del Tribunal, somos del criterio de que la presente controversia se tornó acadé-mica debido a la entrega de las planillas a la Comisión. Evidentemente, ello hace imposible que este Tribunal le conceda al licenciado Rullán Marín lo solicitado, o sea, que evitemos que el Secretario le entregue las planillas a la Comisión. Por lo tanto, nos parece que cualquier pronun-ciamiento que hoy emitamos en el caso de autos inevitable-mente redundará en una mera opinión consultiva, pues no *783tiene posibilidad alguna de afectar la relación actual entre las partes.
Por otro lado, tampoco estamos de acuerdo con que el presente pleito presenta una controversia “susceptible de repetirse y capaz de evadir revisión judicial”. Estamos con-vencidos de que cualquier posibilidad de que el asunto ante nos se repita es especulativa. De otra parte, aunque se re-pitiera la controversia, estimamos que no existe una pro-babilidad real de que ésta evada nuevamente la revisión judicial. Veamos.
r-H h — 1
La academicidad es una doctrina de autolimitación judicial. Mediante ella se pretende examinar la relación entre eventos pasados y la situación actual de las partes para determinar si aún existe un caso o controversia que satisfaga los requisitos de justiciabilidad. Un caso se torna académico cuando, en atención a un cambio fáctico o en el derecho aplicable, ha perdido su característica de ser una controversia presente y viva. En virtud de ello, su resolu-ción se convertiría en una opinión consultiva. Esto se debe a que, en el momento en que un caso se convierte en aca-démico, deja de existir una relación adversativa entre las partes y, por ende, se pierde el incentivo para litigar vigo-rosamente el pleito. Véase R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, pág. 104.
Mediante la doctrina de la academicidad se persigue adelantar tres propósitos principales, a saber: (1) evitar el uso innecesario de los recursos judiciales; (2) asegurar su-ficiente contienda adversativa sobre las controversias para que ambos lados sean competente y vigorosamente presen-tados, y (3) evitar un precedente innecesario. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
A pesar de que, como norma general, un tribunal debe *784de abstenerse de entrar en los méritos de un caso que se ha tornado académico, existen varias circunstancias que, ex-cepcionalmente, permiten que un caso técnicamente acadé-mico sea revisado judicialmente. A estos efectos, hemos re-conocido que los tribunales pueden adjudicar controversias académicas que son susceptibles de repetirse y capaces de evadir revisión judicial. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000).
La aplicabilidad de la excepción depende del saldo que arroje el examen de los tres criterios siguientes: (1) proba-bilidad de la recurrencia, (2) identidad o no de las partes involucradas en el posible pleito recurrente futuro, y (3) probabilidad de que la controversia evada revisión judicial. P.N.P. v. Carrasquillo, 166 D.P.R. 70 (2005).
En cuanto a la posibilidad de repetición de la controver-sia, es necesario que exista una probabilidad real y demos-trable de que el caso pueda volver a ocurrir. No basta, por lo tanto, con probar que existe una mera posibilidad física o teórica de que la controversia se repita. Murphy v. Hunt, 455 U.S. 478 (1982).
De otra parte, también es necesario que, por la natura-leza efímera de los hechos que provocan la controversia, sea difícil que ésta logre ser dilucidada por los tribunales. Noriega v. Hernández Colón, supra. Sin embargo, no se trata de que exista una probabilidad altamente especula-tiva de que de repetirse el asunto éste nuevamente evada revisión judicial. Se requiere, por ende, probar que hay una “probabilidad sustancial” de que la controversia cese de existir antes de que sea revisada en los méritos por los tribunales. Honig v. Doe, 484 U.S. 305 (1988).
Con este marco normativo en mente, pasemos a exami-nar los hechos que tenemos ante nos.
H=H I — I
j.
La opinión de este Tribunal concluye que el presente pleito todavía presenta un asunto justiciable, ya que es *785capaz de repetirse y de evadir la revisión judicial. No po-demos avalar dicha conclusión.
El licenciado Rullán Marín solicitó en su demanda que el foro de instancia le ordenara al Secretario a no entre-garle a la Comisión ciertas de sus planillas de contribución sobre ingresos. El Tribunal de Primera Instancia se negó a conceder lo solicitado por entender que la Comisión solicitó los referidos documentos de forma constitucionalmente permisible. El foro apelativo confirmó dicho dictamen. Así las cosas, el Secretario le entregó a la Comisión las plani-llas solicitadas.
En vista de lo anterior, y habiendo pasado ya más de dos años a partir de que el Tribunal de Apelaciones emitiera el referido dictamen, resulta obvio que el remedio que solicitó el licenciado Rullán Marín ya no le puede ser concedido. Es decir, este Tribunal está imposibilitado de ordenarle ahora al Secretario que no entregue lo que hace par de años ya entregó.
Por ello, la resolución del presente caso no tiene posibi-lidad alguna de afectar la relación actual entre el licen-ciado Rullán Marín y la Comisión. Consecuentemente, nos parece inevitable concluir que cualquier pronunciamiento de este Tribunal en cuanto a la controversia de autos cons-tituye una mera opinión consultiva.
De otra parte, nos parece que no existe una probabili-dad real o una expectativa razonable de que el asunto que nos concierne se vuelva a repetir. La Comisión fue creada para investigar la particular situación existente hace va-rios años en la Corporación de Puerto Rico para la Difusión Pública. Como parte de dicha investigación se requirieron las planillas del licenciado Rullán Marín y éstas fueron entregadas a la Comisión. Por ser dicha Comisión un orga-nismo creado de forma ad hoc para atender una situación específica, y que ésta dejó de existir cuando los senadores electos en las elecciones del 2000 tomaron posesión de su *786cargo, sería totalmente especulativo concluir que en el fu-turo una comisión similar actúe de igual forma.
Por otro lado, aunque la controversia se repitiera, no existe razón alguna para pensar que ésta nuevamente eva-dirá el escrutinio de los tribunales. Es ciertamente posible que en casos similares la parte demandante podría resul-tar victoriosa ante el foro de instancia y ante el Tribunal de Apelaciones. Con ello se impediría que la controversia se tornara académica, pues el Secretario quedaría imposibili-tado de entregar la información solicitada. En fin, no esta-mos ante un asunto que sea inherentemente de naturaleza tan efímera o de tan corta duración que existe una proba-bilidad sustancial de que los tribunales no logren pasar juicio sobre ella en caso de volver a repetirse.
En consideración a los fundamentos anteriormente es-bozados, desestimaríamos el recurso presentado por el li-cenciado Rufián Marín, ya que no presenta un asunto jus-ticiable ni una controversia susceptible de repetirse y evadir revisión judicial.